Citation Nr: 0410857	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  01-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether the appellant submitted a timely request for waiver of 
indebtedness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from March 1967 to March 1970.  

This matter was last before the Board of Veterans' Appeals (Board) 
in October 2002, on appeal from a decision of the Committee on 
Waivers and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office, located in Indianapolis, Indiana 
(RO).  Upon its last review, the Board found that the appellant 
had not submitted a timely waiver of indebtedness, incurred when 
his VA compensation benefits were continued to be paid after his 
incarceration.

The appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  By the Court's Order dated 
in November 2003, the Board's October 2002 decision was vacated 
and remanded pursuant to a Joint Motion for Remand (Joint Motion).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

As noted above, the appellant ultimately seeks a waiver of 
indebtedness in the amount of $42,428.13, which was incurred when 
the appellant continued to receive the full amount of adjudged 
compensation while incarcerated.  See 38 C.F.R. § 665 (any person 
who is incarcerated in excess of 60 days for conviction of a 
felony shall not be paid compensation in excess of a specified 
amount).  The appellant argues that due to his incarceration, he 
was not notified of VA's actions surrounding the indebtedness, or 
of his right to appeal such determinations.

In its October 2002 decision, the Board found that the appellant's 
request for waiver of the indebtedness was not timely filed.  It 
was noted that upon his incarceration, the appellant had 
designated his son to receive all VA correspondence, and the 
notice of indebtedness had been forwarded to the address as 
provided by the appellant.  Because 180 days had elapsed from the 
date the appellant was notified of the indebtedness and no waiver 
request had been received until September 2000, the appellant's 
request for waiver was untimely filed.

The Joint Motion provides that upon readjudication, VA should 
consider the provisions of 38 C.F.R. § 1.963(b)(2) (2003), which 
provides that while a request for waiver of an indebtedness shall 
only be considered if made within 180 days following the date of a 
notice of indebtedness, the 180 day period may be extended if the 
individual requesting waiver demonstrated to the Chairperson of 
the Committee that as a result of an error by either the VA the 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's receipt 
of the notification of indebtedness beyond the time customarily 
required for mailing (including forwarding).  If the requester 
does substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that the 
180 day period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  Id.  

The Joint Motion further notes, as did the Board in October 2002 
and presently, that the appellant is incarcerated.  In this 
regard, the record reflects that prior to its last review, and 
cognizant of its heightened obligation to tailor its assistance to 
the appellant given these special circumstances, the Board offered 
the appellant additional and tailored opportunities to present 
argument.  Specifically, in July 2002, the Board recommended that 
the appellant and his representative review the record and 
thereafter submit an audiotape presenting such argument. 

In February 2003, the appellant's response was received.  The 
appellant argued that he was prohibited by prison authorities from 
making a recording of any kind.  However, in correspondence dated 
in March 2004, the appellant reported that the prison facility has 
videoconference capability, and requested an opportunity to 
present testimony via such a videoconference.  The Joint Motion 
directed that upon remand should the appellant request a hearing

he should be allowed to appear at an electronic hearing due to his 
incarceration.  Appellant should be informed of the facilities 
available for an electronic hearing via telephone or video.  
Arrangements must be made to conduct such a hearing according to 
the circumstances in which the veteran finds himself at the time 
any such hearing should be scheduled.

Pursuant to the Court Order, the appeal is remanded for the 
following actions:

1.  The RO will make all reasonable efforts to afford the 
appellant a videoconference or personal hearing.  The RO should 
also consider the feasibility of affording the appellant the 
opportunity of presenting testimony via a telephone conference 
call.  If a hearing is not possible, the RO must document its 
efforts to schedule such a hearing, including any and all contacts 
by prison authorities as to why such a hearing cannot be 
conducted.  

2.  The RO should take such additional action as it deems proper 
with respect to the claim.  After doing so, the Committee will 
readjudicate the claim, with consideration of the provisions of 38 
C.F.R. § 1.963(b)(2).  If any such action does not resolve the 
claim, the RO shall issue the appellant a Supplemental Statement 
of the Case and provide the appellant and his representative an 
opportunity to respond.  Thereafter, the case should be returned 
to the Board for appellate review.

FINALLY, THE BOARD NOTES THAT THIS REMAND IS PURSUANT TO THE 
COURT'S ORDER.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

No action is required by the appellant until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

